Citation Nr: 1046660	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
asthma.

2.  Entitlement to an initial compensable rating for uterine 
fibroids and heavy menstruation, to include a claim for uterine 
polyp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to December 1985 
and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 Regional Office (RO) in Columbia, 
South Carolina rating decision, which granted service connection 
for asthma and uterine fibroids and heavy menstruation, to 
include a claim for uterine polyp, and assigned ratings of 10 
percent and noncompensable, respectively.

In June 2010, the Veteran had a hearing before the undersigned.  
A transcript of that proceeding has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges her service-connected asthma and uterine 
fibroids and heavy menstruation, to include a claim for uterine 
polyp, warrant a higher rating.  Having reviewed the claims file, 
despite the significant procedural history, the Board finds that 
additional development is necessary prior to the adjudication of 
these claims. 
 
The Board observes that there is simply not enough recent medical 
evidence of record in order to properly address the Veteran's 
claims.  Under the Veterans Claims Assistance Act of 2000 (VCAA), 
the duty to assist includes making reasonable efforts to obtain 
private medical records.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2010).  In July 2006, the 
Veteran submitted authorization for records from Dr. C. S. T.  
The VA subsequently requested the records from Dr. T. and in 
November 2006 Dr. T. provided the requested records.  During the 
June 2010 Board hearing, however, the Veteran indicated that she 
had been receiving ongoing treatment from Dr. T., most recently 
in August 2010, and had another appointment scheduled for shortly 
after the hearing.  The Veteran stated that she had submitted the 
August 2010 records to the Board, however, such documents have 
not been associated with the claims file.  On remand, the RO/AMC 
should attempt to obtain these documents and associate them with 
the claims file.

In addition, the Veteran was last examined for her asthma and 
uterine fibroids and heavy menstruation, to include a claim for 
uterine polyp, in November 2006, and there are no VA treatment 
records after November 2007.  Therefore, the Board finds that 
current examinations for these service-connected disorders are 
necessary prior to adjudication of the claims.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 
 
Finally, the RO/AMC should take the opportunity to obtain VA 
treatment records from November 2007 to the present.

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of her claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the 
Veteran's asthma and uterine fibroids and 
heavy menstruation, to include a claim for 
uterine polyp, from all applicable VA medical 
facilities from November 2007 to the present.  
Any negative responses should be documented 
in the file and the Veteran must be provided 
with an opportunity to provide such medical 
records.

2.  Request updated records from Dr. C. S. T. 
from November 2006 to the present.  If 
current authorization is needed, this should 
be requested from the Veteran.  All records 
obtained or any response received should be 
associated with the claims file.

3.  After the above has been obtained, to the 
extent available, schedule the Veteran for a 
VA pulmonary examination to determine the 
current severity of the service-connected 
asthma.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect that the 
claims file was reviewed.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All indicated tests 
and studies should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  
Specifically, the examination should include 
pulmonary function tests, which report the 
Veteran's FEV-1 and FEV-1/FVC.  If there are 
any conflicts with respect to the FEV-1 and 
FEV-1/FVC findings, the examiner should state 
which finding most accurately reflects the 
current level of disability.  The pulmonary 
function test should be performed post 
bronchodilator.  All findings should be 
reported in detail.  The examiner should take 
note of current medications; the frequency of 
medical care for exacerbations, if any; and 
the frequency of treatment with systemic 
(oral or parenteral) corticosteroids or 
immuno-suppressive medications, if any.

4.  Schedule the Veteran for a VA 
gynecological examination to determine the 
current severity of the service-connected 
uterine fibroids and heavy menstruation, to 
include a claim for uterine polyp.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examination report must 
reflect that the claims file was reviewed.  
The examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review the 
results of any testing prior to completing 
the report.  The examining physician must 
list any present manifestations of the 
Veteran's service-connected gynecological 
disability and, if any present symptoms are 
found, to address whether they require 
continuous treatment and, if so, whether they 
can be controlled with continuous treatment.  
The opinions provided should be based on the 
results of examination, the interview of the 
Veteran, and a review of the medical evidence 
of record.  The examiner should provide a 
complete rationale for all opinions provided.

5.  After the above is complete, readjudicate 
the Veteran's claims.  If a complete grant of 
benefits is not awarded for each of the 
Veteran's claims, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and her representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


